In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 13‐2478 & 13‐3263 
KIRIL HRISTOV VIDINSKI, 
                                                                   Petitioner, 

                                                    v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                                  ____________________ 
                           Petitions for Review of Decisions of 
                           the Board of Immigration Appeals. 
                                              
                                    No. A096‐533‐945 
                                  ____________________ 

    ARGUED OCTOBER 30, 2014 — DECIDED NOVEMBER 1, 2016 
                 ____________________ 

      Before WILLIAMS and HAMILTON, Circuit Judges. 1 

                                                 
      1 Judge Tinder was on the panel that heard oral argument. We held 

these petitions for review after argument so that the parties could pursue 
possible resolution, including through an exercise of prosecutorial discre‐
tion by the government. Over the summer of 2016, it became clear that an 
agreed resolution was unlikely. In the meantime, Judge Tinder has retired 
and did not participate in the decision. These petitions are being decided 
by a quorum pursuant to 28 U.S.C. § 46(d). 
2                                          Nos. 13‐2478 & 13‐3263 

    HAMILTON, Circuit Judge. Petitioner Kiril Vidinski is a na‐
tive of Bulgaria. He entered the United States as a visitor in 
1998 but overstayed his visa. He married a United States citi‐
zen, Constance Literski, in 2002, and in 2005 he and Ms. Li‐
terski filed petitions seeking legal permanent resident status 
for  him.  Before  those  petitions  were  resolved,  Ms.  Literski 
told  an  investigator  for  Immigration  and  Customs  Enforce‐
ment (ICE) that the marriage had been a sham to obtain im‐
migration benefits for Vidinski (and money for her). Removal 
proceedings resulted in a final order to remove Vidinski, and 
the Board of Immigration Appeals dismissed his appeal and 
later denied his motion to reopen proceedings based on inef‐
fective  assistance  of  counsel.  He  now  seeks  judicial  review, 
arguing primarily that he was entitled to cross‐examine Ms. 
Literski, whose affidavit was critical to the marriage fraud is‐
sue. We dismiss in part and deny the remainder of the peti‐
tions on their merits. 
    There  is  no  doubt  that  Vidinski  is  removable  for  having 
overstayed his 1998 visa. Also, the Board denied his request 
for  cancellation  of  removal  based  on  “exceptional  and  ex‐
tremely unusual hardship” to family members. See 8 U.S.C. 
§ 1229b(b)(1)(D). That is a discretionary decision that we have 
no  jurisdiction  to  review  unless  it  involves  constitutional 
claims or questions of law, Stepanovic v. Filip, 554 F.3d 673, 678 
(7th Cir. 2009), and Vidinski presents no such claims or ques‐
tions. To the extent Vidinski seeks review of the Board’s de‐
nial of his hardship request, we dismiss for lack of jurisdic‐
tion. 
   We do have jurisdiction to consider the finding by the im‐
migration judge, affirmed by the Board, that Vidinski had en‐
gaged  in  marriage  fraud,  which  results  in  a  lifetime  ban  on 
Nos. 13‐2478 & 13‐3263                                                          3

being  able  to  return  to  the  United  States.  See  8  U.S.C. 
§ 1154(c). Vidinski has raised legal issues within the scope of 
the jurisdiction authorized by 8 U.S.C. § 1252(a)(2)(D). In con‐
sidering these issues, we review both the written decision of 
the immigration judge and the Board order adopting and af‐
firming  that  decision.  Surganova v.  Holder,  612  F.3d  901,  904 
(7th  Cir.  2010).  We  review  the  Board’s  legal  conclusions  de 
novo, but we defer to its factual findings, “reversing the Board 
only if the record lacks substantial evidence to support its fac‐
tual conclusions.” Sayaxing v. INS, 179 F.3d 515, 519 (7th Cir. 
1999). 
I. Removal Proceedings 
   Under  8  U.S.C.  § 1227(a)(1)(A)  and  8  U.S.C. 
§ 1182(a)(6)(C)(i), an alien who attempts to procure an immi‐
gration  benefit  by  fraud  or  material  misrepresentation—in‐
cluding  marriage  fraud—is  subject  to  removal.  The  govern‐
ment must prove marriage fraud with clear and convincing 
evidence. Surganova, 612 F.3d at 904; see generally Woodby v. 
INS, 385 U.S. 276, 285–86 (1966). 
     In Vidinski’s case, the government relied on the testimony 
of  an  ICE  agent  who  interviewed  Ms.  Literski  as  part  of  an 
investigation  into  an  extensive  marriage  fraud  ring  in  Chi‐
cago.2  The  central  figure  in  the  ring  was  Jeremy  Starnes.  A 
man named Dion Liebich told the ICE agent that Starnes had 
helped him arrange his own fraudulent marriage and that he 
(Liebich) had referred Ms. Literski to Starnes. Following that 



                                                 
     2  The  investigation  led  to  an  indictment resulting  in sixteen  convic‐

tions and two fugitive defendants. 
4                                         Nos. 13‐2478 & 13‐3263 

lead, the agent contacted Ms. Literski and interviewed her in 
January 2011. 
    According  to  the  agent,  Ms.  Literski  admitted  that  her 
marriage  to  Vidinski  had  been  fraudulent.  She  said  that 
Liebich  (her  former  boyfriend)  told  her  she  could  make 
money by entering into a sham marriage. Liebich arranged a 
meeting  among  Starnes,  Ms.  Literski,  Vidinski,  and  another 
man. After that meeting, Ms. Literski and Vidinski married. 
Ms.  Literski  was  paid  $1,000  the  day  of  the  marriage,  with 
promises of more payments to come. She told the agent that 
Vidinski paid her a total of more than $5,000 over the course 
of the marriage, but she never lived with him and never had 
sexual  relations  with  him.  No  criminal  charges  have  been 
filed against Ms. Literski, Vidinski, or Liebich. 
    Ms. Literski also told the agent that several photographs 
that she and Vidinski had submitted to support their 2005 pe‐
titions for lawful permanent resident status had been altered 
to appear to be pictures of the two of them together. Ms. Li‐
terski signed a sworn statement describing the fraudulent ar‐
rangement.  Her  statement  is  consistent  with  the  agent’s  re‐
port. 
    The agent also testified that he served notices to appear on 
Vidinski and a Ms. Tzvetana Stanislavova, who had a child 
by Vidinski in 2005 while he was still legally married to Ms. 
Literski (and before Ms. Literski filed her I‐130 petition on his 
behalf). Vidinski and Ms. Stanislavova are now married.  
    Additional  documentary  evidence  supported  the  immi‐
gration judge’s finding of marriage fraud. Vidinski submitted 
his  federal  and  Illinois  individual  income  tax  returns  for 
Nos. 13‐2478 & 13‐3263                                            5

twelve years, from 1998 to 2009. All indicated that he was sin‐
gle, even though he was married to Ms. Literski from 2002 to 
2009. (The government submitted a different return for 2005 
that listed Vidinski and Ms. Literski as married, filing jointly, 
around the time of their interviews on her I‐130 petition. That 
discrepancy has not been explained.) None of the documents 
submitted  in  support  of  adjustment  of  status  disclosed  that 
Vidinski had a son born in 2005 to Ms. Stanislavova.  
    The most unusual feature of this case, apparently unprec‐
edented in the experience of the veteran immigration judge, 
was that in response to the government’s evidence about the 
fraudulent nature of the marriage, Vidinski just refused to tes‐
tify  at  all.  The  judge  provided  ample  warnings  to  Vidinski 
and his counsel that he might draw adverse inferences from 
that refusal. In his decision, the judge reasonably refused to 
consider Vidinski’s affidavit claiming the marriage had been 
bona fide. Vidinski also offered some records of a joint bank 
account from 2004–06, around the time of the immigration pe‐
titions and interview, but he was not willing to testify to ex‐
plain those documents or any other facts relevant to the issue 
of marriage fraud. 
    The  immigration  judge  concluded  that  the  government 
had shown by clear and convincing evidence that Vidinski’s 
marriage  to  Ms.  Literski  had  been  fraudulent.  The  judge 
wrote that the agent’s testimony was detailed and consistent 
and supported by his contemporaneous memorandum about 
his interview with Ms. Literski.  And he noted that Vidinski 
had refused to testify and offered no rebuttal evidence. The 
judge therefore denied Vidinski’s request for cancellation of 
removal and ordered his removal to Bulgaria. 
6                                       Nos. 13‐2478 & 13‐3263 

   Vidinski sought review before the Board of Immigration 
Appeals,  which  adopted  the  immigration  judge’s  decision 
and dismissed Vidinski’s appeal in a June 20, 2013 order. The 
Board denied his subsequent motion to reopen proceedings, 
and Vidinski petitioned for judicial review of both decisions. 
II. Analysis 
    On judicial review, Vidinski focuses on the fact that Ms. 
Literski  did  not  testify  in  person  before  the  immigration 
judge. He argues first that the government failed to meet its 
burden to prove marriage fraud by clear and convincing evi‐
dence. See Surganova, 612 F.3d at 904. He argues second that 
he  was  denied  both  statutory  and  constitutional  rights  to 
cross‐examine  adverse  witnesses.  See  8  U.S.C. 
§ 1229a(b)(4)(B) (alien in removal proceedings shall have rea‐
sonable  opportunity  to  examine  unfavorable  evidence,  pre‐
sent  favorable  evidence,  and  cross‐examine  adverse  wit‐
nesses). “Evidence in removal proceedings need not conform 
strictly to the Federal Rules of Evidence, but it must be proba‐
tive and its admission must be ‘fundamentally fair.’” Pouhova 
v. Holder, 726 F.3d 1007, 1011 (7th Cir. 2013), quoting Barradas 
v. Holder, 582 F.3d 754, 762 (7th Cir. 2009). We reject these ar‐
guments. 
    First, the Board and immigration judge did not err in con‐
cluding  that  the  government  had  proven  by  clear  and  con‐
vincing evidence that Vidinski’s marriage to Ms. Literski was 
fraudulent. Ms. Literski’s account of the fraud was presented 
as hearsay through her sworn statement and the agent’s testi‐
mony  concerning  his  interview  with  her.  That  hearsay  had 
sufficient indicia of reliability for use in these administrative 
proceedings. Ms. Literski’s admissions of fraud were admis‐
sions against her own penal interest, making it unlikely that 
Nos. 13‐2478 & 13‐3263                                                             7

she was lying. Also, her account was consistent with the avail‐
able documentary evidence, and the agent’s testimony was—
the  judge  found—detailed,  internally  consistent,  and  con‐
sistent with the documentary evidence. The use of this hear‐
say in this administrative hearing was permissible. See, e.g., 
Ogbolumani v. Napolitano, 557 F.3d 729, 734 (7th Cir. 2009) (al‐
lowing  use  of  hearsay  summaries  of  witness  interviews  to 
prove  marriage  fraud  where  nothing  suggested  summaries 
were inaccurate or unreliable beyond inherent risks of sum‐
maries); Duad v. Holder, 556 F.3d 592, 596 (7th Cir. 2009) (al‐
lowing use of reliable hearsay in immigration proceedings). 
    Perhaps most notable here is Vidinski’s choice not to tes‐
tify and not to offer any rebuttal evidence. The key evidence 
the immigration judge heard was hearsay, but it was detailed 
and consistent, with indications of reliability, and it was cor‐
roborated  by  available  documentary  evidence.  To  weigh 
against that evidence there was essentially nothing. The im‐
migration judge did not err by finding that the government 
had  proven  marriage  fraud  by  clear  and  convincing  evi‐
dence.3 



                                                 
      3  The  chronology  did  not  obviously  fit  a  story  of  marriage  fraud. 

Vidinski and Ms. Literski were married in 2002 with assurances, according 
to  the  agent’s  investigation,  that  the  marriage  needed  to  last  only  six 
months.  They  did  not  file  the  I‐130  and  I‐485  petitions  until  2005,  after 
Vidinski’s son by Ms. Stanislavova had been born. They did not divorce 
until 2009. We might speculate about various explanations for the timing, 
but without any testimony or other evidence from Vidinski to rebut Ms. 
Literski’s account of a fraudulent marriage, the immigration judge was not 
required  to  find  that  the  government  had  failed  to  meet  its  burden  of 
proof. 
8                                          Nos. 13‐2478 & 13‐3263 

    Second, Vidinski was not denied his statutory and consti‐
tutional right to cross‐examine the witnesses against him. Al‐
though Vidinski contends that the government did not make 
reasonable  efforts  to  have  Ms.  Literski  or  Liebich  appear  to 
testify, Vidinski’s lawyer requested subpoenas for those wit‐
nesses,  and  the  immigration  judge  issued  those  subpoenas. 
Despite  the  subpoenas,  the  witnesses  did  not  appear,  and 
there was apparently no further effort by anyone to require 
their  attendance.  Vidinski’s  lawyer  told  the  immigration 
judge that she had talked to Ms. Literski, who reportedly said 
she was “told by the Government that she did not need to ap‐
pear.” There is no actual evidence backing up that vague as‐
sertion; even assuming the assertion is true, it does not estab‐
lish that the government took any affirmative steps to prevent 
Ms. Literski from testifying at Vidinski’s hearing. 
   An immigration judge has the authority to issue subpoe‐
nas for witnesses and to impose sanctions for failure to com‐
ply with those subpoenas. 8 U.S.C. § 1229a(b)(1). A regulation 
provides:  
       If  a  witness  neglects  or  refuses  to  appear  and 
       testify as directed by the subpoena served upon 
       him or her in accordance with the provisions of 
       this section, the Immigration Judge issuing the 
       subpoena shall request the United States Attor‐
       ney for the district in which the subpoena was 
       issued  to  report  such  neglect  or  refusal  to  the 
       United States District Court and to request such 
       court to issue an order requiring the witness to 
       appear and testify and to produce the books, pa‐
       pers or documents designated in the subpoena. 
8 C.F.R. § 1003.35(b)(6). 
Nos. 13‐2478 & 13‐3263                                                9

    During the hearing, when it became apparent that Ms. Li‐
terski had not appeared in response to the subpoena, neither 
attorney asked the immigration judge to follow through and 
request  enforcement  through  the  district  court.  Nor  did 
Vidinski seek a continuance of the hearing so that further ef‐
forts  could  be  made  to  compel  Ms.  Literski’s  testimony.  He 
chose to argue instead that the government had simply failed 
to  meet  its  burden  of  proof  and  that  Ms.  Literski’s  affidavit 
and the report of her interview should be rejected as unrelia‐
ble  hearsay.  The  record  thus  reflects  a  strategic  decision  to 
forgo  further  efforts  to  obtain  her  actual  appearance  and  to 
rely on the legal argument we have rejected above. 
    We recognize that § 1003.35(b)(6) says the judge “shall” re‐
quest enforcement of the  subpoena, but we  do not  read the 
regulation as requiring the judge to do so in the absence of a 
request from a party. The regulation would otherwise impose 
additional unnecessary and useless delays and burdens on an 
already  overburdened  network  of  immigration  courts.  Cf. 
Malave v. Holder, 610 F.3d 483, 487–88 (7th Cir. 2010) (remand‐
ing where immigration judge refused alien’s request for issu‐
ance of subpoena to enable cross‐examination of ex‐husband 
whose hearsay interview was used to prove marriage fraud). 
    Vidinski insists, however, that a remand is required under 
Karroumeh v. Lynch, 820 F.3d 890 (7th Cir. 2016), and Pouhova 
v.  Holder,  726  F.3d  1007  (7th  Cir.  2013).  In  both  cases  we 
granted petitions where immigration judges ruled against al‐
iens on the basis of hearsay evidence. Both cases differ from 
this one in important ways. 
    Karroumeh also involved marriage fraud and an ex‐spouse 
who provided a sworn statement but did not appear to testify. 
In  Karroumeh,  however,  the  government  had  not  properly 
10                                          Nos. 13‐2478 & 13‐3263 

subpoenaed the missing ex‐wife; a subpoena was prepared, 
but it was for the wrong date and not even served. 820 F.3d at 
897.  Even  more  important,  the  hearsay  statement  was 
“marked by contradictions and inconsistencies that call its re‐
liability into question.” Id. at 898. There is no comparable rea‐
son  to  doubt  the  reliability  of  Ms.  Literski’s  account  in  this 
case, particularly where Vidinski himself chose not to testify 
to rebut it. 
    The  issue  in  Pouhova  was  not  marriage  fraud  but  smug‐
gling of other aliens, yet the government built its case on hear‐
say. The use of hearsay was unfair in Pouhova because there 
were  specific  reasons  to  deem  it  unreliable.  The  interview 
with the key witness was conducted in English because fund‐
ing shortages meant no interpreter was available, and there 
was no indication of how well the witness understood or ex‐
pressed herself in English. 726 F.3d at 1009, 1012. Moreover, 
the  government  did  not  even  call  the  agent  who  had  inter‐
viewed the witness, so the agent was not available for cross‐
examination on topics that might have affected the reliability 
of the interview. Id. at 1015. His written report on the witness 
was  not  prepared  until  seven  years  after  the  interview  and 
contradicted  it  in  important  details.  Id.  at  1013–14.  Further, 
Ms.  Pouhova  had  testified  in  her  case,  id.  at  1010,  unlike 
Vidinski, who declined the opportunity to testify about any 
bona fide basis for his marriage to Ms. Literski. 
   When  immigration  authorities  build  their  removal  cases 
on hearsay, they venture onto thin ice, as Karroumeh, Pouhova, 
Malave,  and  numerous  other  cases  attest.  But  challenges  to 
such use of hearsay call for close attention to the details of the 
hearsay and the rest of the evidence in the case. In this case, 
Nos. 13‐2478 & 13‐3263                                             11

the hearsay accounts from Ms. Literski did not contain incon‐
sistencies or improbable details that would call their reliabil‐
ity into doubt, and Vidinski declined the opportunity to rebut 
those accounts. Under these circumstances, we find no viola‐
tion of Vidinski’s statutory or due process rights. To the ex‐
tent we have jurisdiction over his petition  for  review  of  the 
order of removal (No. 13‐2478), we deny that petition on the 
merits. 
   Finally,  we  consider  Vidinski’s  separate  petition  for  re‐
view (No. 13‐3263) of the Board’s denial of his motion to reo‐
pen proceedings based on the ineffectiveness of his counsel in 
the initial appeal to the Board, a decision we review only for 
abuse of discretion. See Patel v. Holder, 747 F.3d 493, 496 (7th 
Cir. 2014). The Board found that Vidinski met the procedural 
requirements  of  Matter  of  Lozada,  19  I.  &  N.  Dec.  637  (BIA 
1988), for claims of ineffective counsel. The Board agreed that 
Vidinski’s counsel in the initial appeal did not perform com‐
petently  because  he  filed  a  brief  with  “a  very  limited  argu‐
ment” on Vidinski’s behalf. The Board also found, however, 
that Vidinski had failed to show prejudice because he did not 
challenge the competence of his (different) counsel before the 
immigration  judge,  whose  factual  findings  were  not  clearly 
erroneous. 
     Vidinski argues that prejudice should be presumed under 
these  circumstances,  citing  Dearinger  ex  rel.  Volkova  v.  Reno, 
232 F.3d 1042 (9th Cir. 2000), and Dakane v. U.S. Attorney Gen‐
eral, 399 F.3d 1269 (11th Cir. 2004). These cases applied a re‐
buttable presumption of prejudice where counsel had failed 
to file an appeal on time (Volkova) or failed to file any brief at 
all (Dakane). Vidinski’s case, by contrast, was presented to the 
12                                                  Nos. 13‐2478 & 13‐3263 

Board in a timely appeal, but with only cursory development 
of an argument. 
    We  assume  for  purposes  of  this  discussion  that  a  pre‐
sumption of prejudice might apply where briefing before the 
Board is truly deficient.4 But any such presumption has been 
rebutted in this case. The Board found that Vidinski had failed 
to show he was prejudiced by the inadequate argument in the 
initial  appeal.  The  Board  noted  that  the  judge  had  issued  a 
subpoena  to  Ms.  Literski,  that  she  had  not  appeared,  that 
Vidinski had chosen not to testify and not to present any re‐
buttal evidence on the marriage fraud issue, and that Vidinski 
did not claim his counsel was ineffective before the immigra‐
tion judge. We find no error in the Board’s determination that 
Vidinski was not prejudiced by the initially inadequate brief‐
ing. In his motion to reopen proceedings, Vidinski presented 
the arguments he makes before this court, and the Board rea‐
sonably rejected them. We see no basis for ordering the Board 
to consider the case a third time on the theory that the issues 
were not adequately presented in the first round. 
   To sum up, we find no violation of Vidinski’s statutory or 
constitutional rights. The removal proceedings here were fun‐
damentally  fair.  The  stay  entered  on  December  11,  2014  is 
LIFTED;  Vidinski’s  petition  for  review  in  No.  13‐2478  is 
DISMISSED  in  part  for  lack  of  jurisdiction  and  DENIED  on 



                                                 
      4 This presumption would differ sharply from, for example, claims of 

ineffective assistance  of  counsel  in  habeas  corpus  cases  under 28 U.S.C. 
§ 2254, where a petitioner must show prejudice. Cf. Roe v. Flores‐Ortega, 
528 U.S. 470, 482–83 (2000) (stating general rule but presuming prejudice 
where counsel simply fails to file appeal as directed by client). 
Nos. 13‐2478 & 13‐3263                                      13

the merits as to its remainder; and Vidinski’s petition for re‐
view in No. 13‐3263 is DENIED on the merits.